Title: James Madison to Richard Smith, 4 August 1828
From: Madison, James
To: Smith, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augst. 4. 1828
                            
                        
                         
                        The Bank having now received the final payment for the House and Lotts in Washington which I purchased from
                            it, I have to request that the proper deed of conveyance to me be executed & recorded in the manner conformable to
                            the Law of the place. Should any expence in so doing, devolve on me, be so good as to let me know it.
                        I cannot let this occasion pass, Sir, without acknowledging, the kind attentions to my concerns with the Bank
                            which I have experienced from you, and offering the sincere thanks due for them, with assurances of my cordial esteem
                            & my friendly wishes.
                        
                        
                            
                                James Madison
                            
                        
                    